Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to the amendment filed on 1/20/2022 to the Application filed on 3/31/2021.  
This application is a Continuation of U.S. application Ser. No. 16/503,310 filed Jul. 3, 2019, which claims the benefit of priority from Japanese Patent Application No. 2018-132479, filed Jul. 12, 2018. 
Claims 1-14 are pending in the case.  Claims 1, 13, and 14 are independent claims.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 



Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Independent claim 1 recites, in part, “determine a corresponding user operation as a hold-down operation in a case where a predetermined condition is satisfied, wherein the predetermined condition includes at least a condition that the movement distance of the instruction part does not exceed a second threshold that is greater than the first threshold”.  Dependent claim 8 recites, in part, “in a case where the predetermined condition is satisfied, the corresponding user operation is determined as the operation for canceling selection of the software key”.  In claim 1, operation is processed when movement distance is less then second threshold, however, in claim 8 operation is canceled even if movement distance is less then second threshold, which appears to be opposite of what is happening in claim 1, thus it is unclear how claim 8 further limits the subject matter of the claim upon which it depends. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102 / Claim Rejections - 35 USC § 103

Claims 1, 7, and 12-14 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Horiike, U.S. Patent Application Publication No. 20160011706 published on 1/14/2016 (hereinafter Horiike), in the alternative under AIA  35 U.S.C. 103 as being unpatentable over Horiike in view of Shimizu et al., U.S. Patent Application Publication No. 20130229370, filed on 2/28/2013 (hereinafter Shimizu).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, and 12-14 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Horiike, U.S. Patent Application Publication No. 20160011706 published on 1/14/2016 (hereinafter Horiike).

As for independent claim 1, Horiike discloses method and apparatus comprising 
a touch panel display; 
(Horiike paragraph [0016], [0031] discloses touch display) 
a detection unit configured to detect a user operation based on a pressure of an instruction part on the touch display; 
(Horiike paragraph [0029], [0031] discloses touch panel 120 for receiving the user operation, touch panel many be resistance film type - activated by pressure) 
a first determination unit configured to, in a case where a movement distance of the instruction part touching a software key displayed on the touch panel display exceeds a first threshold, determine a corresponding user operation as an operation for canceling selection of the software key; and 
(Horiike paragraph [0009] discloses canceling selection of software key when movement exceeds a first threshold, finger has moved outside the button area then button selection is canceled) 
a second determination unit configured to, even if the movement distance of the instruction part touching the software key exceeds the first threshold, determine a corresponding user operation as a hold-down operation in a case where a predetermined condition is satisfied, 
(Horiike paragraph [0052] discloses movement exceeds first threshold, finger moved outside button area, but predetermined condition is satisfied, movement of finger is less than predetermined distance) 
wherein the predetermined condition includes at least a condition that the movement distance of the instruction part does not exceed a second threshold that is greater than the first threshold 


As for claim 7, limitations of parent claim 1 have been discussed above.  Horiike discloses method and apparatus wherein 
in a case where the instruction part is released from the touch panel display in a state in which the corresponding user operation is determined by the first determination unit as the operation for canceling selection of the software key, processing corresponding to the software key is not performed 
(Horiike paragraph [0009] discloses when the instruction part is released, detaches finger, processing is not performed, button selection is canceled). 

As for claim 12, limitations of parent claim 1 have been discussed above.  Horiike discloses method and apparatus wherein 
even in a case where the first determination unit determines the corresponding user operation as the operation for canceling selection of the software key, 
(Horiike paragraph [0009], [0052] discloses canceling selection of software key when movement exceeds a first threshold, finger has moved outside the button area then button selection is canceled) 
the second determination unit determines whether the corresponding user operation is the hold-down operation or not in a case where the instruction part is not released from the touch panel display 
(Horiike paragraph [0052] discloses determining operation is not hold-down operation when movement of finger exceeds predetermined distance prior to being released). 

As for claim 13, claim 13 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1, and is rejected along the same rationale.

As for claim 14, claim 14 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim yy, and is rejected along the same rationale.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 5-7, and 12-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Horiike in view of Shimizu et al., U.S. Patent Application Publication No. 20130229370, filed on 2/28/2013 (hereinafter Shimizu).


As for independent claim 1, Horiike discloses method and apparatus comprising 
a touch panel display; 
(Horiike paragraph [0016], [0031] discloses touch display) 

(Horiike paragraph [0029], [0031] discloses touch panel 120 for receiving the user operation, touch panel many be resistance film type - activated by pressure) 
a first determination unit configured to, in a case where a movement distance of the instruction part touching a software key displayed on the touch panel display exceeds a first threshold, determine a corresponding user operation as an operation for canceling selection of the software key; and 
(Horiike paragraph [0009] discloses canceling selection of software key when movement exceeds a first threshold, finger has moved outside the button area then button selection is canceled). 

In the event that it is determined Horiike does not explicitly disclose method and apparatus comprising a second determination unit configured to, even if the movement distance of the instruction part touching the software key exceeds the first threshold, determine a corresponding user operation as a hold-down operation in a case where a predetermined condition is satisfied, wherein the predetermined condition includes at least a condition that the movement distance of the instruction part does not exceed a second threshold that is greater than the first threshold, 
	Shimizu also discloses method and apparatus comprising 
a second determination unit configured to, even if the movement distance of the instruction part touching the software key exceeds the first threshold, determine a corresponding user operation as a hold-down operation in a case where a predetermined condition is satisfied, 

wherein the predetermined condition includes at least a condition that the movement distance of the instruction part does not exceed a second threshold that is greater than the first threshold 
(Shimizu paragraph [0021] discloses second threshold value is greater than first threshold value). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shimizu with Horiike for the benefit of ignoring unintended movement by user such that intended operation can be processed. 

As for claim 2, limitations of parent claim 1 have been discussed above.  Shimizu discloses method and apparatus wherein 
the predetermined condition includes a condition that the touch panel display is touched with the instruction part for predetermined time or longer 
(Shimizu paragraph [0004], [0021], [0113] discloses touching button for additional predetermined time). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shimizu with Horiike for the benefit of being able to clearly determine user operation is intentional. 

As for claim 5, limitations of parent claim 1 have been discussed above.  Shimizu discloses method and apparatus comprising 
a display control unit configured to display a menu that includes a list of processing for the software key in a case where the second determination unit determines the corresponding user operation as the hold-down operation 

Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shimizu with Horiike for the benefit of providing additional choices to the user by displaying a menu.

As for claim 6, limitations of parent claim 5 have been discussed above.  Shimizu discloses method and apparatus wherein 
the menu displayed by the display control unit is a context menu 
(Shimizu paragraph [0072], [0073] discloses menu displayed is context menu, menu related to software key, button 41d, that was selected, as shown in figs. 3 and 4). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shimizu with Horiike for the benefit of providing additional choices to the user by displaying a menu.


As for claim 7, limitations of parent claim 1 have been discussed above.  Horiike discloses method and apparatus wherein 
in a case where the instruction part is released from the touch panel display in a state in which the corresponding user operation is determined by the first determination unit as the operation for canceling selection of the software key, processing corresponding to the software key is not performed 
(Horiike paragraph [0009] discloses when the instruction part is released, detaches finger, processing is not performed, button selection is canceled). 

As for claim 12, limitations of parent claim 1 have been discussed above.  Horiike discloses method and apparatus wherein 
even in a case where the first determination unit determines the corresponding user operation as the operation for canceling selection of the software key, 
(Horiike paragraph [0009], [0052] discloses canceling selection of software key when movement exceeds a first threshold, finger has moved outside the button area then button selection is canceled) 
the second determination unit determines whether the corresponding user operation is the hold-down operation or not in a case where the instruction part is not released from the touch panel display 
(Horiike paragraph [0052] discloses determining operation is not hold-down operation when movement of finger exceeds predetermined distance prior to being released). 

Shimizu also discloses method and apparatus wherein 
the second determination unit determines whether the corresponding user operation is the hold-down operation or not in a case where the instruction part is not released from the touch panel display 
(Shimizu paragraph [0021] discloses determining operation is not hold-down operation when movement of touch position is larger than second threshold value). 
 Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shimizu with Horiike for the benefit of being able to filter out unintended movements.  

As for claim 13, claim 13 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1, and is rejected along the same rationale.

As for claim 14, claim 14 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim yy, and is rejected along the same rationale.


Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Horiike in view of Matsumoto, U.S. Patent Application Publication No. 20190260886, effectively filed on 2/19/2018 (hereinafter Matsumoto).

As for claim 3, limitations of parent claim 1 have been discussed above.  Matsumoto discloses method and apparatus wherein 
determination performed by the second determination unit is repeated until the instruction part touching the software key is released from the touch panel display 
(Matsumoto paragraph [0180] discloses repeating step until finger is released). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsumoto with Horiike for the benefit of being able to continually checking status of operation to determine when a condition is met.


Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Horiike in view of Shiozaki, U.S. Patent Application Publication No. 20130169848, published on 7/4/2013 (hereinafter Shiozaki).

As for claim 4, limitations of parent claim 1 have been discussed above.  Horiike discloses method and apparatus wherein 
the movement distance of the instruction part exceeds the second threshold 
(Horiike paragraph [0052], [0056] discloses canceling operation when movement distance exceeds second threshold). 

Horiike does not appear to explicitly discloses method and apparatus wherein timer count of touching the touch panel display with the instruction part is reset.   However, Shiozai discloses method and apparatus wherein 
timer count of touching the touch panel display with the instruction part is reset 
(Shiozaki paragraph [0109], [0110], [0124] discloses resetting timer when operation has been canceled). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shiozaki with Horiike for the benefit of being able to reset a timer after cancelation of an operation such that length of touch time can be measured for determining other operations.





Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Horiike in view of Ichimi et al., U.S. Patent Application Publication No. 20160042496, published on 2/11/2016 (hereinafter Ichimi).

As for claim 8, limitations of parent claim 1 have been discussed above.  Ichimi discloses method and apparatus wherein
even if the movement distance of the instruction part exceeds the first threshold, in a case where the predetermined condition is satisfied, the corresponding user operation is determined as the operation for canceling selection of the software key and the hold-down operation 
(Ichimi paragraph [0125], [0128] discloses when canceling operation even when predetermined condition is satisfied, touch position is moved less than second threshold, if touch-down is less than predetermined period of time). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ichimi with Horiike for the benefit of being able to cancel operation when unintended by a user touching key for short period of time.


Claims 9 and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Horiike in view of Ito et al., U.S. Patent Application Publication No. 20150169125, published on 6/18/2015 (hereinafter Ito).

As for claim 9, limitations of parent claim 1 have been discussed above.  Ito discloses method and apparatus wherein 

(Ito paragraph [0024], [0025], [0027] discloses determining contact area and pressure, contact pressure and area are determined by finger pressed against touch panel). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito with Horiike for the benefit of having a pressure sensitive touch display. 

As for claim 10, limitations of parent claim 1 have been discussed above.  Ito discloses method and apparatus wherein 
the touch panel display is a pressure sensitive touch panel display 
(Ito paragraph [0024], [0025] discloses pressure sensitive touch panel, touch panel display acquires contact pressure with touch sensor). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito with Horiike for the benefit of having a pressure sensitive touch display. 


Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Horiike in view of Yamada, U.S. Patent Application Publication No. 20130214481, published on 8/22/2013 (hereinafter Yamada).

As for claim 11, limitations of parent claim 1 have been discussed above.  Yamada discloses method and apparatus wherein 

(Yamada paragraph [0080] discloses canceling selection of auto button 1416 by pressing numeric key group 1412 un-highlights the auto button 1416). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamada with Horiike for the benefit of being able to distinguish between selected and unselected keys by changing appearance of the key. 


Response to Arguments

Applicant argues “With respect to claims 5, 6 and 9, Shimizu merely suggests use of a pop-up window, and Ito merely suggests an input region to perform operation input”, (Remarks page 7).   

In response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75USPQ2d 1321 (Fed. Cir. 2005)”, (MPEP 2111) and that a reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).



As for claim 6, Shimizu discloses method and apparatus wherein the menu displayed by the display control unit is a context menu (Shimizu paragraph [0072], [0073] discloses menu displayed is context menu, menu related to software key, button 41d, that was selected, as shown in figs. 3 and 4). 

As for claim 9, Ito discloses method and apparatus wherein the detection unit detects a user operation based on a pressure of the instruction part on the touch panel display to determine a contact area in which the instruction part is in contact with the touch panel display (“The input region 102 of a touch panel display 115 of the information processing apparatus 100 ... The touch sensor can also acquire contact information at a pointed position, and specifically acquires contact pressure, contact area, and so forth. ", Ito [0025]). 


Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175